NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BEATRIZ PEREZ,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-4906
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.

NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.